DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “computing unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tsion (U.S. Patent No. 10,521,399) in view of Gupta et al. (U.S. Patent No. 10,732,884).

Claim 1:
Ben-Tsion discloses a data storage system, comprising: 
a non-volatile memory [fig. 2; column 7, lines 27-38 – Storage system 110 (“The permanent layer may include one or more types of nonvolatile memories such as disks, solid state device (SSD) memory units, and the like”)];  and 
a computing unit, coupled to the non-volatile memory, and configured to estimate an average compression rate factor of the non-volatile memory [fig. 2; column 7, lines 27-38 – Controller 116 (“controller 116 for executing step 240 and/or for controlling and/or executing other steps of method 200”)], wherein: 
the average compression rate factor is dynamically updated, and is a weighted result of compression rate factors of several storage units of the non-volatile memory [column 2, line 53 – column 3, line 4 – “A value that counts an average of compressed ratio for the certain volume (hereinafter, compression ratio average) is being updated upon each access request, so as to reflect the compression ratio of the storage entity.” … “The size of the compressed data unit is compared to the size of the data unit before compression and the calculated ratio is weighted to combine with the compressed ratio average of the certain volume.”]. 
 However, Ben-Tsion does not specifically disclose:
the computing unit is further configured to estimate storage space consumption of the non-volatile memory based on the average compression rate factor, and programming of the non-volatile memory is prohibited if the storage space consumption exceeds a predefined threshold [column 2, line 53 – column 3, line 4; column 5, lines 8-14 - Ben-Tsion discloses dynamically determining an average compression ratio and storing data as long as the imposed burden is below a threshold. (“A value that counts an average of compressed ratio for the certain volume (hereinafter, compression ratio average) is being updated upon each access request, so as to reflect the compression ratio of the storage entity.” … “Alternatively-step 230 may include storing the first compressed data units in the permanent layer-as long as the burden imposed on the storage system is below a predefined threshold.”)];
In the same field of endeavor, Gupta et al. disclose:
the computing unit is further configured to estimate storage space consumption of the non-volatile memory based on the average compression rate factor, and programming of the non-volatile memory is prohibited if the storage space consumption exceeds a predefined threshold [column 10, lines 14-29; column 15, lines 28-42 – “Operation 506 further includes establishing an effective storage capacity of the RAID array using the maximum virtual storage capacity. The effective storage capacity essentially represents a working capacity for the RAID array which incorporates the anticipated compressibility of the data that will be stored therein.” … “In other words, a difference between the effective storage capacity of the RAID array and an amount of compressed data currently stored in the RAID array which equates to being from about 20% to about 100/o of the effective storage capacity of the RAID array is in the first predetermined range. It follows that decision 554 includes determining whether the RAID array is at risk of experiencing a data overflow event.”];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ben-Tsion to include storing data, as taught by Gupta et al. in order to take advantage of the additional storage made available by compressing data while also reducing the risk of experiencing a data overflow event.

Claim 12 (as applied to claim 1 above):

the non-volatile memory is provided at a device end [fig. 2; column 7, lines 27-38 – Storage system 110 (“The permanent layer may include one or more types of nonvolatile memories such as disks, solid state device (SSD) memory units, and the like”)];  
the computing unit is a controller at the device end [fig. 2; column 7, lines 27-38 – Controller 116 (“controller 116 for executing step 240 and/or for controlling and/or executing other steps of method 200”)];  and 
the controller operates the non-volatile memory in response to requests issued by a host [fig. 2; column 7, lines 27-38 – Controller 116 (“controller 116 for executing step 240 and/or for controlling and/or executing other steps of method 200”)]. 
 
Claim 13:
Ben-Tsion discloses a non-volatile memory control method, comprising: 
estimating an average compression rate factor of a non-volatile memory [column 2, line 53 – column 3, line 4 – The average compression rate is determined. (“A value that counts an average of compressed ratio for the certain volume (hereinafter, compression ratio average) is being updated upon each access request, so as to reflect the compression ratio of the storage entity.” … “The size of the compressed data unit is compared to the size of the data unit before compression and the calculated ratio is weighted to combine with the compressed ratio average of the certain volume.”)]
wherein the average compression rate factor is dynamically updated, and is a weighted result of compression rate factors of several storage units of the non-volatile memory [column 2, line 53 – column 3, line 4 – “A value that counts an average of compressed ratio for the certain volume (hereinafter, compression ratio average) is being updated upon each access request, so as to reflect the compression ratio of the storage entity.” … “The size of the compressed data unit is compared to the size of the data unit before compression and the calculated ratio is weighted to combine with the compressed ratio average of the certain volume.”]. 
However, Ben-Tsion does not specifically disclose:
estimating storage space consumption of the non-volatile memory based on the average compression rate factor and, if the storage space consumption exceeds a predefined threshold, prohibiting programming on the non-volatile memory [column 2, line 53 – column 3, line 4; column 5, lines 8-14 - Ben-Tsion discloses dynamically determining an average compression ratio and storing data as long as the imposed burden is below a threshold. (“A value that counts an average of compressed ratio for the certain volume (hereinafter, compression ratio average) is being updated upon each access request, so as to reflect the compression ratio of the storage entity.” … “Alternatively-step 230 may include storing the first compressed data units in the permanent layer-as long as the burden imposed on the storage system is below a predefined threshold.”)],
In the same field of endeavor, Gupta et al. disclose:
estimating storage space consumption of the non-volatile memory based on the average compression rate factor and, if the storage space consumption exceeds a predefined threshold, prohibiting programming on the non-volatile memory [column 10, lines 14-29; column 15, lines 28-42 – “Operation 506 further includes establishing an effective storage capacity of the RAID array using the maximum virtual storage capacity. The effective storage capacity essentially represents a working capacity for the RAID array which incorporates the anticipated compressibility of the data that will be stored therein.” … “In other words, a difference between the effective storage capacity of the RAID array and an amount of compressed data currently stored in the RAID array which equates to being from about 20% to about 100/o of the effective storage capacity of the RAID array is in the first predetermined range. It follows that decision 554 includes determining whether the RAID array is at risk of experiencing a data overflow event.”],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ben-Tsion to include storing data, as taught by Gupta et al. in order to take advantage of the additional storage made available by compressing data while also reducing the risk of experiencing a data overflow event.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tsion (U.S. Patent No. 10,521,399) in view of Gupta et al. (U.S. Patent No. 10,732,884) as applied to claims 1 above, and further in view of Shalvi et al. (U.S. Patent No. 8,169,825).

Claim 11 (as applied to claim 1 above):
Tsion and Gupta et al. disclose all the limitations above but do not specifically disclose, wherein: 
the computing unit is within a host, which operates the non-volatile memory provided on a device end through a controller at the device end. 
In the same field of endeavor, Shalvi et al. disclose, wherein:
the computing unit is within a host, which operates the non-volatile memory provided on a device end through a controller at the device end [column 7, lines 59-65 – The controller may be executed in the host. (“Further alternatively, some or all of the functionality of SSD controller 32 can be implemented in software and carried out by a processor or other element of the host system, or by any other type of memory controller. In some embodiments, host 24 and SSD controller 32 may be fabricated on the same die, or on separate dies in the same device package.”). The combination provides that the host provides the functionality of the controller of Ben-Tsion.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Tsion and Gupta et al. to include including the SSD controller in a device external to the SSD in order to reduce the cost of the SSD by not requiring an internal controller.

Allowable Subject Matter
Claims 2-10 and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



4 December 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139